DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 06/09/2021, applicant argued that the ‘… the office actin recites that claims of claims 1/8 of the same invention as of claim 1 and 8 of the co-pending application no … 886, and disagree that 35 U.S.C. 101 prevents two patents from issuing on the same invention, means identical subject matter” is found persuasive, and the double patenting rejections of ‘same inventions’ have been withdrawn, but replaced with a non-statutory double patenting rejections as discussed in the early brief conversation over the phone (see rejections below).
 Claims 1-15 are pending.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs /guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/838,886. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claiming the same invention, i.e., a method for operating a battery charger in a 
Claim 1 of the instant application 16/452,414
Claim 1 of  co-pending application 16/838,886 
1. A method for operating a battery charger in a battery only mode when a battery is being used to provide power to a load, the method comprising: receiving a first indication of the battery only mode; causing, responsive to the first indication, a voltage from the battery to be provided to the load via a single switching transistor; receiving a second indication that the battery has discharged below a threshold level; and causing, responsive to the second indication, a regulated voltage to be provided to the load from the battery using at least a pair of switching transistors different than the single switching transistor.
1. A method for operating a battery charger in a battery only mode when a battery is being used to provide power to a load, the method comprising: receiving a first indication of the battery only mode; causing, responsive to the first indication, a voltage from the battery to be provided to the load via a pair of battery control transistors; receiving a second indication that the battery has discharged below a threshold level; and causing, responsive to the second indication, a regulated voltage to be provided to the load from the battery using a plurality of switching transistors coupled in a buck-boost configuration, different than the pair of battery control transistors, and at least a pair of bypass transistors. 


Claim 4-7 are dependent on rejected claim 1 above, hence rejected the same. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8 is also provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 8 of co-pending Application No. 16/838,886. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claiming the same invention, i.e., a battery charger having a battery only mode when a battery is being used to provide power to a load, and a normal mode module that is configured to cause a voltage from the battery to be provided to the load via a single switching transistor (see table below for comparison).
Claim 8 of the instant application 16/452,414
Claim 8 of  co-pending application 16/838,886 
8. A battery charger having a battery only mode when a battery is being used to provide power to a load, comprising: a normal mode module that is configured to cause a voltage from the battery to be provided to the load via a single switching transistor; and a reverse boost module that is configured to, in response to an indication that the battery has discharged below a threshold level, cause a regulated voltage to be provided to the load from the battery using at least a pair of switching transistors different than the single switching transistor.
8. A battery charger having a battery only mode when a battery is being used to provide power to a load, comprising: a normal mode module that is configured to cause a voltage from the battery to be provided to the load via a pair of battery control transistors; and a reverse boost module that is configured to, in response to an indication that the battery has discharged below a threshold level, cause a regulated voltage to be provided to the load from the battery using a plurality of switching transistors coupled in a buck-boost configuration, different than the pair of battery control transistors and at least a pair of bypass transistors. 


Claim 11-15 are dependent on rejected claim 1 above, hence rejected the same. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9 and 11-15 are rejected under 35 U.S.C. 102 (a2) as being anticipated by Mao (US 2016/0268816).
With respect to claims 1 and 8, Mao discloses a battery charger/ a method for operating a battery charger in a battery only mode when a battery is being used to provide power to a load (see Figs. 9-10 and Para. # 0051 and 0052), the method comprising: receiving a first indication of the battery only mode (Para. # 0003, during pulse modulation boost); causing, responsive to the first indication, a voltage from the battery to be provided to the load via a single switching transistor; receiving a second indication (Fig. 10, S1/S2- PWM BUCK: switch current between the VBAT node and a switch (SW) node; when pulse modulation indicate a buck period) that the battery has discharged below a threshold level; and causing, responsive to the second indication, a regulated voltage to be provided to the load from the battery using at least a pair of (Para. # 0049, and 0054). 
With respect to claims 2 and 9, Mao discloses the battery charger/ the method for operating the battery charger in the battery only mode, wherein causing the regulated voltage to be provided to the load includes operating the battery charger in a reverse boost mode (Para. # 0053).
With respect to claims 4 and 12, Mao discloses the battery charger/ the method for operating the battery charger in the battery only mode, wherein causing the voltage from the battery to be provided to the load includes operating the battery charger in an ideal diode mode (Para. # 0055). 
With respect to claims 5 and 13, Mao discloses the battery charger/ the method for operating the battery charger in the battery only mode, wherein the ideal mode comprises maintaining the single switching transistor in an ON state (Para. # 0053). 
With respect to claims 6 and 14, Mao discloses the battery charger/ the method for operating the battery charger in the battery only mode, wherein receiving the first and second indications includes receiving signals from an external entity (from outside source through adapter: Para. # 0032). 
With respect to claims 7 and 15, Mao discloses the battery charger/ the method for operating the battery charger in the battery only mode, wherein the external entity comprises an embedded controller (Para. # 0049/0063: the controller 72 is an integrated part of the circuit- embedded). 
With respect to claim 11, Mao discloses the battery charger/ the method for operating the battery charger in the battery only mode, wherein the reverse boost (See Fig. 10; Para. # 0052 and 0053: PWM controlled). 
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including overcoming the non-statutory double  patenting rejection sated above.
The following is a statement of reasons for the indication of allowable subject matter: Claim 3: the reverse boost mode comprises maintaining the single switching transistor in an OFF state, in combination with the remaining limitations of claims 2 and 1. 
The following is a statement of reasons for the indication of allowable subject matter: Claim 10: the reverse boost mode comprises maintaining the single switching .

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YALKEW FANTU/Primary Examiner, Art Unit 2859